Barnes, Judge,
concurring specially.
I concur fully with the majority opinion, but write specially to highlight certain facts that I believe are significant in this case.
Although Heretyk contends that he did not get a promised annual salary of $32,000, the record is replete with evidence that he received compensation likely valued much more than the $6,000 annual salary he claims he received. The evidence shows that he and Jacobson routinely split any cash that came into the cemetery. When asked if the amount was more than $25,000, Heretyk had no idea. He also said that he received a check each week, which he sometimes wrote out to himself. He said that the amount was sometimes $150, and “some weeks it was less, other weeks it was more.” Heretyk also admitted that PMA kept very “loose books” and we “put anything down we wanted.” He also said that “whoever wanted to” kept the books. Six thousand dollars merely seems to be the figure Heretyk elected to report as income to the IRS each year.
The evidence also shows that, while Jacobson and Heretyk initially had a father-son like relationship, it became increasingly contentious because Jacobson believed that Heretyk was taking money from the company. Heretyk was also bitter because he believed that he was cheated out of proceeds due him after the cemetery was sold, and that he had essentially “supported” Jacobson for 18 years. He said that Jacobson had promised him if he cooperated with Jacobson’s plan to oust Dalton as company president, he would own an equal share of the company. Heretyk had initially agreed to vote his five percent of the shares with Dalton to sell the cemetery and receive 25 percent of the profits. Jacobson convinced him to sell his shares to Jacobson for $10 until he “squeezed [Dalton] out of this corporation . . . then we would re-adjust our shares 50/50,” and according to Heretyk, this never happened. He also admitted that false papers were “going around,” and they were “re-issuing papers and changing papers around, [and] changing documents to suit one’s needs at that time.”
Therefore, I agree with the majority that Heretyk has failed to show that the statute of limitation should be tolled due to PMA’s fraud, and thus he is precluded from recovering unpaid salary prior to October 9, 1996.
Gray, Rust, St. Amand, Moffett & Brieske, James T. Brieske, for appellees.